DECISION OF DISMISSAL
Plaintiff filed his Complaint on February 5, 2010, challenging Defendant's Notice of Deficiency Assessment dated December 22, 2009.
A case management conference was held in this matter on April 29, 2010, during which the parties agreed to a schedule of dates to submit information to the court. Those dates were memorialized in a Journal Entry, filed April 29, 2010.
As agreed upon by the parties, Defendant's representative, Kevin Cole (Cole), filed a Status Report on May 20, 2010, stating that "[b]ased on the information Plaintiff provided I cannot allow the three dependents or the filing status head of household." (Def's Status Report at 1.)
Plaintiff was to settle this case, withdraw his appeal, or request a trial by June 4, 2010. The court did not receive any further information from Plaintiff and issued another Journal Entry on June 11, 2010. That Journal Entry allowed Plaintiff until June 25, 2010, to respond in writing stating if he wished to proceed and requesting a trial be scheduled. The court stated that if Plaintiff did not provide that information to the court by June 25, 2010, the case would be dismissed for want of prosecution. *Page 2 
The court has not received any further communication from Plaintiff. The court finds that this matter should be dismissed for lack of prosecution. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this _____ day of June 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This Decision was signed by Magistrate Jeffrey S. Mattsonon June 28, 2010. The court filed and entered this Decisionon June 28, 2010.